NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 6/1/2022, in response to the nonfinal office action mailed 3/1/2022.
Claims 1, 6 and 7 are pending.  Claims 2-5, 8-10, 14-17, 19, and 22-24 have been canceled.
Claims 1, 6 and 7 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
the objection of claims 1 and 4-6, is withdrawn in view the amendment filed 6/1/2022.

Claim Rejections - 35 USC § 112 - withdrawn

The rejection of claims 1 and 4-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 6/1/2022.
The rejection of claims 1, 2, 4-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 6/1/2022.
The rejection of claims 1, 2, 4-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 6/1/2022.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 1, 2, and 4-6 is/ under 35 U.S.C. 103 as being unpatentable over Grahn et al. (J. Biol. Chem. 289: 12029-12039 (2014)- cited in IDS filed 8/28/2020) as evidenced by Singh et al. (J. Biol Chem 289:14481-14487 (2014)- cited in IDS filed 8/28/2020), and in further view of Kronenberg et al. (WO2007/039232- cited in IDS filed 8/28/2020), is withdrawn in view the amendment filed 6/1/2022.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Grahn et al. (J. Biol. Chem. 289: 12029-12039 (2014)- cited in IDS filed 8/28/2020) and in further view of Kronenberg et al. (WO2007/039232- cited in IDS filed 8/28/2020), is withdrawn in view the amendment filed 6/1/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Martineau on 6/6/2022.

The claims have been amended as follows: 
1. (Currently Amended) A method for treating a subject suffering from a
metabolic disease associated with one or more of increased free fatty acids
and lipotoxicity, comprising 
directly administering to adipose fat cells and tissues of the subject in need thereof a recombinant peptide comprising 
wherein the metabolic disease is dyslipidemia.

7. (Currently Amended} A method for reducing the amount of visceral adipose fat in the subject, comprising
	administering to the subject in need thereof an effective amount of a recombinant peptide comprising 
	decreasing lipolysis in the visceral adipose fat cells and tissue.

Claim 6 is allowed as set forth in the amendment filed 6/1/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of treating a subject suffering from a metabolic disease associated with one or more of increased free fatty acids and lipotoxicity (dyslipidemia) and/or a method of reducing the amount of visceral fat in a subject comprising administering a recombinant peptide comprising SEQ ID NO: 2 is free the prior art.
The closest prior art to the instant claims is Grahn et al. (J. Biol. Chem. 289: 12029-12039 (2014)- previously cited).
Grahn et al. teach that in adipocytes, lipolysis is a highly regulated process involving hormonal signals, lipid droplet-associated proteins, and lipases (abstract). The prevalence of lipotoxicity as a pathogenic mechanism in insulin resistance and type 2 diabetes has sharpened the research focus on lipolysis. Lipolysis is a catabolic branch of triglyceride (TG) metabolism that provides fatty acids (FAs) in times of metabolic need. FAs are important substrates for energy production and lipid synthesis (p. 12029). High concentrations of circulating FAs and triglycerides, observed in both obesity and lipodystrophy, are thought to cause muscle insulin resistance and decreased glucose tolerance.  Id.   Higher organisms store FAs in adipose tissue, a specialized organ that supplies FAs to other high-demand tissues such as liver and muscle. Adipose tissue regulates the balance of FA esterification and lipolysis, thus playing a central role in regulating whole-body metabolism and glucose homeostasis.  Id.  Fat-specific protein 27 (FSP27) is a differentiation-regulated protein in adipocytes. 
However, the reference does not expressly teach or suggest administration of a recombinant FSP27 (SEQ ID NO: 2) is required in the claimed methods.
Accordingly the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1, 6 and 7 are allowed.  Claims 1 and 7 are allowed as set forth in the above examiner’s amendment. Claim 6 is allowed as set forth in the amendment filed 6/1/2022.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654  

/JULIE HA/           Primary Examiner, Art Unit 1654